                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DARRYL WARD,

                              Plaintiff,
          v.
                                                                 OPINION & ORDER
 OFFICER PRESTON, SGT. JORDAN,
                                                                     17-cv-340-jdp
 OFFICER JONES, SGT. JOHN DOE,
 And OFFICER JOHN DOE,

                              Defendants.


         Plaintiff Darryl Ward has filed a motion for summary judgment. Dkt. 20. Defendants

contend that Ward's motion should be denied because it is untimely and because it does not

include a proposed statement of facts or evidentiary support. Dkt. 21.

         Ward says that he placed his motion in the prison's mail box on September 24, the

extended dispositive motions deadline. Dkt. 20-1. The court received the motion soon after,

so I’ll accept Ward’s representation and I will not deny the motion as untimely.

         Defendants are correct that plaintiff did not follow this court's summary judgment

procedures, which are explained in the preliminary pretrial conference order. Dkt. 16. Ward

did not provide a statement of proposed fact or evidentiary support for those facts. But Ward’s

motion is relatively straightforward and for the most part, the facts he asserts could be

supported by his own affidavit. I will give Ward the chance supplement his motion with a

statement of proposed facts and supporting evidence. He should review the summary judgment

procedures in the pretrial conference order. Ward must supplement his motion by October 15,

2018. Defendants will have 30 days to respond; Ward will have 15 days after that to file any

reply.
       One last point: Ward is at an institution that participates in the court’s electronic filing

system; he should use it.



                                            ORDER

       IT IS ORDERED that plaintiff Darryl Ward has until October 15, 2018, to supplement

his motion for summary judgment, Dkt. 20, with a statement of proposed facts and supporting

evidence.

       Entered October 3, 2018.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
